WENTWORTH, Judge.
Appellant seeks review of orders by which his probation was revoked and he was sentenced to concurrent nine year terms of imprisonment for burglary and grand theft. Appellant’s grand theft offense is a third degree felony for which, as the state concedes, the maximum sentence is five years as authorized by section 775.-082(3)(d), Florida Statutes. We therefore reduce appellant’s sentence for this offense to a concurrent five year term of imprison*734ment. The orders appealed are otherwise affirmed.
MILLS and BARFIELD, JJ., concur.